HAWKINS, J.
Conviction is for possessing intoxicating liquor; punishment being assessed at two years’ confinement in the penitentiary.
The record is before this court without statement of facts or bills of exception. Nothing is presented for review.
We observe that in pronouncing sentence, by oversight, the indeterminate sentence law was not given effect. The sentence will be corrected to direct that appellant be confined in the penitentiary for not less than one nor more than two years.
As thus corrected, the judgment is affirmed.